EXHIBIT 10.2 Confidential Treatment Requested by Tesla Motors, Inc. EXECUTION COPY LOAN AND SECURITY AGREEMENT(Warehouse SUBI Certificate) among TESLA 2, as Borrower, TESLA FINANCE LLC,in its individual capacity and as Servicer, THE PERSONS FROM TIME TO TIME PARTY HERETO,as Lenders and as Group Agents, and DEUTSCHE BANK AG, NEW YORK BRANCH,as Administrative Agent Dated as of August 31, 2016 [***] Information has been omitted and filed separately with the Securities and Exchange Commission. Confidential Treatment has been requested with respect to the omitted portions. Confidential Treatment Requested by Tesla Motors, Inc.
